DETAILED ACTION
Claims 1-17 are pending for consideration following applicant’s amendment filed 1/02/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/02/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almeida (US Patent 5386669).
Regarding Claim 1, Almeida discloses a form for a plastic lined septic system distribution box (base 55 provides a “form” as described below; this box is at least 93; Figures 34 and 35 especially) defining an exterior wall 93A and exterior floor 93B of the distribution box; a plastic core (inner shell 91) further comprising a core interior wall 91A and a core interior floor 91B configured to be disposed within the jacket and to define a shape of the interior wall and interior floor of the distribution box (as best shown in Figures 34 and 35); a plastic inlet portal ring 70 (the plastic of the tubular body 70 is heat welded or glued with the base 55; col. 12, lines 53-56) configured to extend between the core interior wall 91A and the jacket exterior wall 93A (as shown in Figure 35); and a plastic outlet portal ring 71 (it is noted that it is unclear which body of 70 and 71 is the inlet and which body is the outlet, however it is clear that one of these bodies serves as the inlet while the other serves as the outlet) configured to extend between the core interior wall and the jacket interior wall (in the same manner as described above with respect to body 70 as shown in Figure 34), wherein the core 91 and jacket 93 are arranged to leave a space therebetween to receive the fill material 82, and the core 91 is configured to serve as the interior wall and interior floor of the distribution box (the core forms the interior wall and interior floor of the box; it is noted that invert 241 is installed separately and therefore is seen to be an additional element installed onto the floor of the box) and to line the fill material 82 for the distribution box during use (fill material 82 between 91 and 93 is lined on the inside by core 91), and the core 91, inlet portal ring 70 and outlet portal ring 71 are integrally formed as a single unit formed from one of the group consisting of plastic, PVC, and fiberglass (these elements are all made of plastic as disclosed throughout Almeida, including in col. 12, lines 45-59; additionally, these elements are “heat welded or glued” 
Regarding Claim 2, Almeida further discloses the jacket 93 is formed of plastic (such as polyethylene resin plastic; col. 9, lines 50-52) and configured to serve as the exterior wall and exterior floor of the distribution box (as shown in Figure 35).
Regarding Claim 3, Almeida is seen as further disclosing the jacket 93, core 91, inlet portal ring 70 and outlet portal ring 71 are integrally formed as a single unit formed from one of the group consisting of plastic, PVC, and fiberglass (Almeida discloses these elements are plastic as described in col. 12, lines 53-59; additionally the rings are seen to be formed as a single unit with the jacket and core because they are heat welded to the base).
Regarding Claim 4, Almeida further discloses the fill material 82 comprises a settable fill material (concrete).
Regarding Claim 6, Almeida further discloses means to attach a grade ring 75 (extender 75 elevates the grade of the system) to the distribution box (Almeida discloses the extender 75 “snap fits” with the box at portion 65 in col. 11, line 54 – col. 12, line 7; the connection of a snap fit is seen to be an equivalent “means to attach” as that disclosed by applicant, which includes an example of “fasteners”).
Regarding Claim 7, Almeida is seen as further disclosing a plurality of core posts (the portions of floor 91B extending upwardly between depressions 88 as shown in Figure 5 are seen to be readable as “posts” which are seen to merely require protrusions, as this term is not given a special definition in applicant’s specification as filed) disposed along the core interior wall rising from the interior floor (as described 91B extend upwardly from the interior floor relative to the depressions 88) and/or a plurality of jacket posts disposed along the jacket exterior wall (the posts on the core interior wall are relied upon as described above).
Regarding Claim 10, Almeida further discloses the plastic inlet portal ring and/or the plastic outlet portal ring further comprises a sealing panel (Figures 25 and 26 best show the inlet and outlet rings sealed at the smaller axial ends by a panel; this panel to be cut off in the same manner as achieved by applicant to make the appropriate fluid connection).  Additional elements such as o-ring 231 and/or rubber sleeve 240 are readable as a “sealing panel” because the term “panel” is defined as “a piece of material made to from part of a surface” and therefore is not seen to require any particular shape.
Regarding Claim 11, Almeida further discloses the fill material 82.
Regarding Claim 13, when making and using the device of Almeida, Almeida necessarily discloses a method for forming a form for a plastic lined concrete septic system distribution box (the distribution box 55 is capable of being part of a septic system; the claim does not recite any limitations breathing life into the claimed “septic” system and instead is directed to a method for forming a form) configured to receive a fill material 82, comprising the steps of: forming a jacket (outer shell 93; Figures 34 and 35 especially) configured to define an exterior wall 93A and exterior floor 93B of the distribution box; integrally forming (the following elements are seen to be “integrally” formed as described with respect to claim 1 above; i.e. the heat welding or gluing of the elements is seen to result in an integrally formed structure) a plastic core (inner shell 91), a plastic inlet portal ring 70 (the plastic of the tubular body 70 is heat welded or 55; col. 12, lines 53-56), and a plastic outlet portal ring 71 (it is noted that it is unclear which body of 70 and 71 is the inlet and which body is the outlet, however it is clear that one of these bodies serves as the inlet while the other serves as the outlet), the plastic core further comprising a core interior wall 91A and a core interior floor 91B configured to be disposed within the jacket and to define a shape of the interior wall and interior floor of the distribution box (as best shown in Figures 34 and 35); the plastic inlet portal ring 70 configured to extend between the core interior wall 91A and the jacket exterior wall 93A (as shown in Figure 35); the plastic outlet portal ring 71 configured to extend between the core interior wall and the jacket interior wall (in the same manner as described above with respect to body 70 as shown in Figure 34); and arranging the core 91 inside the jacket 93 to leave a space therebetween to receive the fill material 82 such that the core is configured to serve as the interior wall and interior floor of the distribution box (the core forms the interior wall and interior floor of the box; it is noted that invert 241 is installed separately and therefore is seen to be an additional element installed onto the floor of the box) and to line the fill material for the distribution box during use (as shown in Figures 34 and 35).
Regarding Claim 14, Almeida further discloses the step of filling the space between the core and jacket with a fill material 82 (as shown in Figures 34 and 35).
Regarding Claim 15, Almeida further discloses the step of initiating setting of the fill material 82 (the concrete “setting” is an inherent feature of the material after it is pumped into the cavity).
Regarding Claim 16, Almeida discloses a septic system distribution box 55 (base 55 is at least capable of being used in a septic system), comprising: an integrally formed 93; Figures 34 and 35 especially; formed of polyethylene resin plastic) defining an exterior wall 93A and exterior floor 93B of the distribution box; a plastic core (inner shell 91) further comprising a core interior wall 91A and a core interior floor 91B configured to be disposed within the jacket and to define a shape of the interior wall and interior floor of the distribution box (as best shown in Figures 34 and 35); a plastic inlet portal ring 70 (the plastic of the tubular body 70 is heat welded or glued with the base 55; col. 12, lines 53-56) configured to extend between the core interior wall 91A and the jacket exterior wall 93A (as shown in Figure 35); and a plastic outlet portal ring 71 (it is noted that it is unclear which body of 70 and 71 is the inlet and which body is the outlet, however it is clear that one of these bodies serves as the inlet while the other serves as the outlet) configured to extend between the core interior wall and the jacket interior wall (in the same manner as described above with respect to body 70 as shown in Figure 34); and a settable fill material 82 disposed within a space between the core and jacket (as shown in Figures 34 and 35), wherein the core and jacket are separated throughout by at least a minimum wall width (there is inherently a minimum wall width somewhere defined at some location between the core and jacket), and the core 91 is configured to serve as the interior wall and interior floor of the distribution box (the core forms the interior wall and interior floor of the box; it is noted that invert 241 is installed separately and therefore is seen to be an additional element installed onto the floor of the box) and to line the fill material 82 for the distribution box during use (fill material 82 between 91 93 is lined on the inside by core 91), and the jacket 93 is configured to serve as the exterior wall and exterior floor of the distribution box during use (as shown in Figure 34).
Regarding Claim 17, Almeida discloses a septic system distribution box 55 (base 55 is at least capable of being used in a septic system), comprising: a concrete exterior wall and exterior floor (concrete layer 82 has an exterior wall and an exterior floor as shown in Figure 34; this limitation does not preclude an additional element attached to the outside of the concrete wall and floor; additionally, the concrete wall is exterior to inner shell 91); and an integrally formed plastic structure (the following elements are seen to be “integrally” formed as described with respect to claim 1 above; i.e. the heat welding or gluing of the elements is seen to result in an integrally formed structure), comprising: a plastic core (inner shell 91) further comprising a core interior wall 91A and a core interior floor 91B configured to be disposed within the exterior wall and exterior floor (as shown in Figure 34; it is noted that invert 241 is installed separately and therefore is seen to be an additional element installed onto the floor of the plastic core) and to define a shape of the interior wall and interior floor of the distribution box (as described above and shown in Figure 34); a plastic inlet portal ring 70 (the plastic of the tubular body 70 is heat welded or glued with the base 55; col. 12, lines 53-56) configured to extend through the core interior wall 91A and the exterior wall 82; and a plastic outlet portal ring 71 (it is noted that it is unclear which body of 70 and 71 is the inlet and which body is the outlet, however it is clear that one of these bodies serves as the inlet while the other serves as the outlet) configured to extend through the core interior wall 91A and the exterior wall 82.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditcher et al. (US Patent 4751799) in view of Strickland (US Patent 5303518).
Regarding Claim 1, Ditcher discloses a form for a plastic lined septic system distribution box (including jacket 152; the formed box is at least capable of being used in a septic system) configured to receive a fill material, comprising: a jacket (including outer mold member 152 and base mold member 141; Figure 4a especially) defining an exterior wall and exterior floor of the distribution box (as shown in Figure 4a); a plastic core (the liner 100 is plastic) further comprising a core interior wall (the radially inward facing surface of 100) configured to be disposed within the jacket and to define a shape of the interior wall of the distribution box (the inner mold may be dispensed with and instead the liner may be used as a substitute for the inner mold as described in col. 6, lines 49-53; therefore the liner defines the interior wall of the distribution box in the same manner as achieved by applicant); wherein the core 100 and jacket 152, 141 are arranged to leave a space R’ (Figure 4a) therebetween to receive the fill material (concrete), and the core 100 is configured to serve as the interior wall of the distribution box (the core forms the interior wall of the box as described above) and to line the fill 
Ditcher does not disclose the plastic core comprising a core interior floor configured to be disposed within the jacket and to define a shape of the interior floor of the distribution box.
Strickland teaches a lined concrete assembly and further teaches a liner 200 comprising a core interior floor (i.e. the liner extends along the floor 112 as shown in Figure 5) configured to be disposed within the concrete assembly (as shown in Figure 5) and to define a shape of the interior floor of the distribution box (the floor of the liner 200 defines the shape of the interior floor of the box as shown in Figure 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ditcher such that the liner includes a floor section as taught by Strickland for the purpose of preventing the floor of the assembly from deterioration as desired by Ditcher.
Ditcher further discloses at least first and second openings (one shown at 25) and further teaches a rubber-like seal 26, however fails to disclose inlet and outlet portal rings configured to extend between the core interior wall and the jacket exterior wall; and the core, inlet portal ring and outlet portal ring are integrally formed as a single unit formed from one of the group consisting of plastic, PVC, and fiberglass.
Strickland further teaches a plastic inlet portal ring (including sleeve 308 coupled to inlet pipe 180; the sleeve 308 may be molded with the liner 200 as described in col. 13, lines 30-32) configured to extend between a core interior wall (interior wall of 200) and an outside of the concrete fill (via interconnected boot 302); and a plastic outlet 308 coupled to outlet pipe 190) configured to extend between the core interior wall (interior wall of 200) and an outside of the concrete fill (via interconnected boot 302).  Strickland further teaches the core (liner 200), inlet portal ring and outlet portal ring are integrally formed as a single unit formed from one of the group consisting of plastic, PVC, and fiberglass (the liner is plastic as described in the abstract and Strickland teaches the sleeves 308 may be molded to the liner in col. 13, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ditcher to include plastic inlet and outlet portal rings molded with the liner, the portal rings configured to extend between the core interior wall and the jacket exterior wall as taught by Strickland for the purpose of utilizing a structure known in the art to be suitable for providing a watertight seal between the pipes and box.
Regarding Claim 4, Ditcher further discloses the fill material comprises a settable fill material (concrete).
Regarding Claim 6, Ditcher further discloses means to attach a grade ring 30 (ring 30 elevates the grade of the system) to the distribution box (Ditcher discloses the ring 30 is caulked against base 20 in col. 7, lines 13-23; the connection via caulking is seen to be an equivalent “means to attach” as that disclosed by applicant, which includes an example of “fasteners” or “adhesives”; it is noted that the shoulder connections between 20 and 30
Regarding Claim 9, Ditcher does not disclose the core interior floor further comprises a raised baffle portion disposed normal to the inlet portal ring.
Strickland teaches a sewage conveying system and further teaches an interior floor comprises a raised baffle portion disposed normal to an inlet (as shown in Figure 5; channel shown at 117 in Figure 5 ends at an upwardly extending baffle to create a 90 degree turn to the outlet at 190).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ditcher to include a raised baffle portion normal to the inlet ring as taught by Strickland for the purpose of providing an alternative 90 degree flow configuration to accommodate any desired changes of direction in the sewer pipes.
Regarding Claim 10, Ditcher in view of Strickland further discloses the plastic inlet portal ring and/or the plastic outlet portal ring further comprises a sealing panel (as taught by Strickland, portion 308 is seen to be readable as a “sealing panel” because it provides a surface connecting liner 200 to the rest of the fitting 300 in a sealed fashion).  As described above, the term “panel” is defined as “a piece of material made to from part of a surface” and therefore is not seen to require any particular shape.
Regarding Claim 11, Ditcher further discloses the fill material (concrete).
Regarding Claim 13, when making and using the device of Ditcher in view of Strickland (the proposed modifications of Ditcher in view of Strickland as described with respect to claim 1 above are incorporated herein), Ditcher in view of Strickland necessarily discloses a method for forming a form for a plastic lined concrete septic system distribution box (the distribution box including the concrete box with liner 100 is 152 configured to define an exterior wall and exterior floor of the distribution box (as shown in Figure 4a); integrally forming a plastic core, a plastic inlet portal ring, and a plastic outlet portal ring (these elements are molded together as taught by Strickland as described with respect to claim 1 above), the plastic core (the liner 100 of Ditcher is plastic as is the liner 200 of Strickland) further comprising a core interior wall (the radially inward facing surface of 100) and a core interior floor (as taught by Strickland as described above) configured to be disposed within the jacket and to define a shape of the interior wall and interior floor of the distribution box (the inner mold may be dispensed with and instead the liner may be used as a substitute for the inner mold as described in col. 6, lines 49-53; therefore the liner defines the interior wall of the distribution box and the interior floor of the distribution box as taught by Strickland in the same manner as achieved by applicant), the plastic inlet portal ring (as taught by Strickland as described above; including sleeve 308 coupled to inlet pipe 180) configured to extend between the core interior wall and the jacket exterior wall (as taught by Strickland in which sleeve 308 extends through the interior wall and the entire concrete layer), the plastic outlet portal ring (as taught by Strickland as described above; including sleeve 308 coupled to outlet pipe 190) configured to extend between the core interior wall and the jacket interior wall (as taught by Strickland in which sleeve 308 extends through the interior wall and the entire concrete layer); and arranging the core 100 inside the jacket 152 to leave a space therebetween to receive the fill material 
Regarding Claim 14, Ditcher further discloses the step of filling the space between the core and jacket with a fill material (concrete).
Regarding Claim 15, Ditcher further discloses the step of initiating setting of the fill material (the concrete “setting” is an inherent feature of the material after it is pumped into the cavity).
Regarding Claim 17, Ditcher in view of Strickland (the proposed modifications of Ditcher in view of Strickland as described with respect to claim 1 above are incorporated herein) discloses a septic system distribution box (the distribution box including the concrete box with liner 100 is capable of being part of a septic system), comprising: a concrete exterior wall and exterior floor (the concrete layer includes an exterior wall formed by jacket 152 which is then removed, the concrete layer also including an exterior floor via 141; Figure 4a especially); and an integrally formed plastic structure (as taught by Strickland as described above in which a molded plastic liner is molded with plastic sleeves), comprising: a plastic core (liner 100 of Ditcher) further comprising a core interior wall (the radially inward facing surface of 100) and a core interior floor (as taught by Strickland as described above) configured to be disposed within the exterior wall and exterior floor (as best shown by Strickland; Figure 5 especially) and to define a shape of the interior wall and interior floor of the distribution box (as described above and best shown by Strickland in Figure 5); a plastic inlet portal ring (as taught by 308 coupled to inlet pipe 180) configured to extend through the core interior wall and the exterior wall (as taught by Strickland in which sleeve 308 extends through the interior wall and the entire concrete layer); and a plastic outlet portal ring (as taught by Strickland as described above; including sleeve 308 coupled to outlet pipe 190) configured to extend through the core interior wall and the exterior wall (as taught by Strickland in which sleeve 308 extends through the interior wall and the entire concrete layer).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida (US Patent 5386669) in view of Mokrzycki et al. (US Patent 6968854).
Regarding Claim 5, Almeida further discloses a center of the inlet portal ring 70 is located at a first height relative to the interior floor and a center of the outlet portal ring 71 is located at a second height relative to the interior floor (as shown in Figure 34).
Almeida does not disclose the first height is greater than the second height.
Mokrzycki teaches a sewage conveying system and further teaches a center of an inlet 16 is at a first height relative to an interior floor and a center of an outlet 22 is at a second height relative to the floor, the first height being greater than the second height (as shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Almeida such that the height of the inlet is greater than the height of the outlet as taught by Mokrzycki for the purpose of utilizing gravity to ensure fluid flows from the inlet to the outlet.
Claim 9Almeida (US Patent 5386669) in view of Strickland (US Patent 5303518).
Regarding Claim 9, Almeida does not disclose the core interior floor further comprises a raised baffle portion disposed normal to the inlet portal ring.
Strickland teaches a sewage conveying system and further teaches an interior floor comprises a raised baffle portion disposed normal to an inlet (as shown in Figure 5; channel shown at 117 in Figure 5 ends at an upwardly extending baffle to create a 90 degree turn to the outlet at 190).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Almeida to include a raised baffle portion normal to the inlet ring as taught by Strickland for the purpose of providing an alternative 90 degree flow configuration to accommodate any desired changes of direction in the sewer pipes.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditcher et al. (US Patent 4751799) in view of Strickland (US Patent 5303518) as applied to claim 4 above, and further in view of Trimble (US Patent 3729165).
Regarding Claim 12, Ditcher further discloses the jacket 152 is configured to be removed after the fill material has set (col. 6, lines 44-48).  Ditcher does not disclose the material of the jacket and therefore does not disclose the jacket is formed of metal.
Trimble teaches a form for a concrete assembly and further teaches a jacket 16 is formed of metal (col. 4, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ditcher such that the jacket is formed of metal as taught by Trimble for the purpose of utilizing a well-known and readily available material known in the art to be suitable for concrete forms.
Allowable Subject Matter
Claim 8 is allowed.
Response to Arguments
Applicant's arguments filed 1/02/2022 have been fully considered but they are not persuasive.  
Applicant argues that Almeida does not disclose the new limitations of claims 1, 13, 16 and 17 requiring the core, inlet portal ring and outlet portal ring are integrally formed as a single unit formed from one of the group consisting of plastic, PVC, and fiberglass.  Specifically, applicant argues that Almeida discloses the couplings 70/71 are attached to the core after the interior wall and couplings have been separately formed.  These arguments are not persuasive because they are not completely commensurate with the scope of the claim.  That is, the claim does not define a time at which the elements are formed.  Instead, the claim requires the elements to be “integrally formed as a single unit”.  As described above, these elements are seen to be “integrally formed as a single unit” because they are heat welded or glued together.
Applicant further argues that Ditcher fails to teach the new limitations set forth in the independent claims.  These arguments are not persuasive because Strickland is relied upon for teaching a molded liner with molded inlet and outlet sleeves.  Applicant argues that Strickland fails to teach a jacket as claimed.  These arguments are not persuasive because Ditcher is relied upon for teaching the jacket.  It is evident that providing sleeves as taught by Strickland in the device of Ditcher would result in the sleeves (inlet and outlet portal rings) extending between the core interior wall and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753